Citation Nr: 1648209	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for high blood pressure.
 
2. Entitlement to service connection for a heart condition.
 
3. Entitlement to service connection for peripheral neuropathy, right upper extremity.
 
4. Entitlement to service connection for peripheral neuropathy, left upper extremity. 
 
5. Entitlement to service connection for peripheral neuropathy, right lower extremity.
 
6. Entitlement to service connection for peripheral neuropathy, left lower extremity. 
 
7. Entitlement to service connection for a skin condition.
 
8. Entitlement to service connection for diabetes mellitus.
 


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. Jurisdiction was later transferred to the San Diego, California RO.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran requested a videoconference hearing on his May 2013 VA Form 9, Appeal to Board of Veterans' Appeals. On September 27, 2016, the San Diego RO notified the Veteran that his videoconference hearing was scheduled for November 7, 2016. On September 29, 2016, the Veteran's representative submitted a request to reschedule the videoconference hearing because the representative was unavailable and out of town through November 15, 2016. The representative also reported that the Veteran approved this request to reschedule the videoconference hearing and acknowledged that the Veteran has been waiting a long time for a hearing to be held. Apparently, this request went unaddressed and the Veteran's hearing was not rescheduled. The Veteran later failed to appear at the November 7, 2016 hearing.

Pursuant to 38 C.F.R. § 20.702 (2015), a hearing in such instances may be rescheduled if good cause is shown. The undersigned finds good cause is shown and grants the motion to reschedule another hearing. Because the RO schedules videoconference hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing at the San Diego, California RO in accordance with applicable procedures. The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b). Inform the Veteran that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO. Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




